Citation Nr: 1718387	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-18 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service-connected degenerative joint disease of the left shoulder.  

2.  Entitlement to an increased disability rating in excess of 10 percent for service-connected degenerative joint disease of the right shoulder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service in the United States Army from September 1981 to March 1994, and from January 1998 to August 2006.  He was awarded a Bronze Star Medal, among other commendations.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in April 2015.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left shoulder disability manifested with pain and stiffness without compensable limitation of motion or ankylosis.

2.  Throughout the appeal period, the Veteran's right shoulder disability manifested with pain and stiffness without compensable limitation of motion or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 20 percent, but no higher, for degenerative joint disease of the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2016).

2.  The criteria for entitlement to a disability rating of 20 percent, but no higher, for degenerative joint disease of the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in July 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, the RO attempted to solicit additional medical treatment information from the Veteran, and a supplemental VA examination and medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 39 (2011).

The Veteran's bilateral shoulder disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201-5010.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).

DC 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to DC 5003.  Under DC 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for a major joint (which includes the shoulder) affected by limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5010; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011); Mitchell, 25 Vet. App. at 39.  

Under DC 5201, involving limitation of motion, a 20 percent evaluation is assigned for limitation at shoulder level.  A 30 percent rating is assigned when motion is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees.  38 C.F.R. § 4.71a, Plate I.  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.

In August 2009 the Veteran first underwent VA examination in connection with his claims.  At the time he complained of bilateral shoulder pain that sometimes woke him up at night.  He asserted that he was using naproxen for his pain symptoms.  He told the VA examiner that his shoulder disability caused pain, weakness, and decreased range of motion.  During the physical examination the Veteran had left shoulder flexion to 150 degrees, and left shoulder abduction to 165 degrees.  His internal rotation was to 70 degrees and his external rotation was to 80 degrees, with no change in the range of motion on repetition.  For the right shoulder the Veteran had flexion to 160 degrees, abduction to 165 degrees, internal rotation to 70 degrees, and external rotation to 80 degrees.  In both shoulders the Veteran had pain in range of motion testing and the VA examiner noted crepitus and guarding of movement.  The shoulder x-rays showed minimal degenerative changes bilaterally.

In August 2010 the Veteran underwent a consultative examination with a private treatment provider.  At the time he was diagnosed with bilateral degenerative arthritis of the shoulders.  He reported having symptoms of pain, stiffness, and locking, with pain flare-ups up to three times per week for up to 24 hours at a time.  He also reported having numbness up to twice per week.  On physical examination the Veteran had normal left shoulder flexion, but his left shoulder abduction was to 130 degrees with a two degree loss on repetition.  His left shoulder rotation was normal.  As for the right shoulder, the Veteran had normal flexion, but his right shoulder abduction was to 128 degrees with a 10 degree increase on repetition.  His right shoulder rotation was normal.  The provider noted that the Veteran had pain and weakness during the physical examination, but that there was no evidence of instability.    

The Veteran began doing occupational therapy for his shoulder, and he continued to take medication.  His shoulder MRIs from March 2011 showed minimal degenerative changes bilaterally but no fracture.  He developed a lump in the right shoulder which was eventually excised.  The Veteran was diagnosed with shoulder tendinitis in February 2014 and he asserted that the medication he was taking was helpful but that he was still uncomfortable.

In August 2015, pursuant to the Board's April 2015 remand directive, the Veteran again underwent VA examination in connection with his claim.  At the time he was diagnosed with bicipital tendinitis and acromioclavicular joint osteoarthritis.  The Veteran told the VA examiner that his shoulder pain woke him up from sleep every two to three hours, but that he did not want shoulder surgery because there was only a 50 percent success rate.  On physical examination the Veteran's right shoulder flexion was normal but his abduction was to 130 degrees.  His external rotation was normal but his internal rotation was to 70 degrees.  The VA examiner noted that the Veteran had pain during the range of motion testing for the right shoulder but no functional loss, although there was evidence of crepitus.  In the left shoulder range of motion testing the Veteran's left shoulder flexion was normal and his abduction was to 110 degrees.  His external rotation was normal but his internal rotation was to 70 degrees.  Once again he had pain on range of motion testing but no crepitus or functional loss; he also had evidence of crepitus.  The Veteran had no change in range of motion on repetition for either shoulder, and he exhibited full strength with no atrophy or ankylosis in either shoulder.  He was noted to have a Hawkins impingement of the shoulders.  

In viewing the evidence of record, the Board finds that assignment of a disability rating of 20 percent, but no higher, is warranted for the Veteran's service-connected bilateral shoulder disability.  One of the Veteran's main complaints is painful motion of the shoulder.  As noted above, he has told VA examiners that he has pain in the shoulders that has woken him from sleep which is also noted in his lay statements.  Moreover, painful range of motion was present in the August 2009 and August 2015 VA examinations, as well as the August 2010 private examination.  Painful motion of a joint warrants at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this case, the minimum compensable rating for limitation of motion of the shoulder is 20 percent.  38 C.F.R. § 4.71a, DC 5201.  

A rating in excess of 20 percent is not warranted for the bilateral shoulder disability.  Ankylosis is not present and shoulder motion is not limited to the degree required for a higher rating, even when considering flare ups and functional loss after repetitive use.  The Board recognizes slight limitation of abduction and rotation on the examinations; however, these limitations were not such that would entitle him to a higher disability rating.  Pursuant to DC 5010, the Veteran is being compensated for the stiffness and pain at the joint caused by the arthritis in his shoulder as part of the 20 percent rating currently assigned.

The Veteran has not demonstrated limitation of the right arm midway between the side and shoulder level to warrant a higher evaluation.  See id.  Nor does the evidence otherwise support a higher rating under any other diagnostic code.  There is no evidence of malunion of the humerus, nonunion or dislocation of the clavicle or scapula, ankylosis, or moderately severe muscle damage during the period on appeal.  On the contrary, the VA examiners noted full muscle strength in the shoulder, and explicitly noted that there was no ankylosis or other impairment of the clavicle, or scapula beyond stiffness and tenderness.  38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5203, 5301-04 (2016).

Based on the foregoing, the Board finds that the preponderance of the evidence is against assignment of a disability rating in excess of 20 percent for degenerative joint disease of the bilateral shoulders.  In making this determination the Board has considered the benefit of the doubt doctrine.  However because the preponderance of the evidence against a finding of a higher disability rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a disability rating of 20 percent, but no higher, for service-connected degenerative joint disease of the left shoulder is granted subject to the laws and regulations governing monetary awards.  

Entitlement to a disability rating of 20 percent, but no higher, for service-connected degenerative joint disease of the right shoulder is granted subject to the laws and regulations governing monetary awards.  




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


